Title: Remarks & Occurs. in July [1771]
From: Washington, George
To: 




July 1. Began my Wheat Harvest in the Neck. Work’d Ten Cradles 8 of which were my own Negroes. Cut down the 50 Acre Cut upon Carneys Gut next the House.
 


5. Finishd the Wheat in the Neck abt. two Hours by Sun in the Afternoon.
 


6. Finishd going over my Corn in the Neck the 2d. Time. Also Began my Harvest at Muddy Hole this day.
 


9. Finish’d Cutting & Securing my Wheat at Muddy hole abt. 4 Oclock in the Afternoon and removd my People to Doeg Run.
 


12. Left home for Williamsburg to the Assembly.
 


18. Finish’d Cutting and Securg. all my Wheat.
 


19. Began to Cut the Meadow at the Mill.
 


27. Finishd Curing Do. Weather being very unfavourable.
 


29. Three Carpenters belonging to the Estate of Colo. Steptoe (hired of Jas. Hardige Lane at £7 pr. Month) came to work here.


   
   These carpenters were apparently engaged to build a house for GW’s miller, but they may have done other construction or repair work. Col. James Steptoe (died c.1757), of Hominy Hall, Westmoreland County, was father of Anne Steptoe Washington, fourth wife of GW’s brother Samuel. Steptoe’s estate included, besides his Hominy Hall plantation, several hundred acres of land near Mount Vernon. James Hardage Lane (d. 1787), a prominent Loudoun County planter, may have been leasing that Fairfax County land and the laborers on it from Steptoe’s executors or their agents (will of James Steptoe, 10 May 1755, Westmoreland County Deeds and Wills, Book 13, 95–98, Vi Microfilm; General Index to Fairfax County Deeds, 1742–97, 119, Vi Microfilm). GW paid Lane £17 6s. 6d. for hire of the carpenters on 24 Dec. 1771 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 350).



 


30. Sowed Turneps at Home House.
 


31. Began to Sow Wheat at Muddy hole Plantation.
